Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given as a result of an interview with Michael S. Borella, Reg. No. 62,361, on April 13, 2022.
The application has been amended as follows:
Please replace the title with --Apparatus for Preventing Rescheduling of a Paused Thread Based on Instruction Classification--.
Please amend the claims as seen in the attachment hereto.  These amended claims were emailed to the examiner by applicant (as noted in the accompanying interview summary).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As previously set forth, the following 112(f) interpretations apply:
the claimed pending completion unit of claims 1-2 and 8, per at least page 7, lines 15-22, and page 26, line 23, to page 27, line 8, of applicant’s specification, the pending completion unit that performs the claimed functions is interpreted as, and limited to, a counter associated with a thread, or an inherent mask bit storage element that represents the counter for the thread, and any equivalent thereof.
the instruction handling unit of claims 1 and 5-6, per at least page 25, line 22, to page 26, line 14, of applicant’s specification, is interpreted as, and limited to, at least a high-latency instruction execution unit as described by applicant, which would be known in the art of computer architecture to include hardware structure, and any equivalent thereof.
Additionally, the examiner agrees with arguments presented by applicant in section 6 of the response submitted on March 7, 2022.  As such, all 112(a) rejections are withdrawn.
Finally, regarding claim 1, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that the handling unit is operable, when it is determine that the first executing instruction will complete, to indicate to the pending completion unit that the first executing instruction will complete in advance of the first executing instruction completing execution.  Please see paragraph 25 of the non-final rejection mailed on November 16, 2021, for further reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183